DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the polyester resin species in the reply filed on April 07, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search or examination burden.  This is not found persuasive because contrary to Applicants’ contention, the search fields for the patentably distinct thermoplastic resin species are not co-extensive.  Moreover, Applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the metes and bounds of the recited “about” content ranges are indeterminate in scope.  In this regard, it is noted that the embodiments comprising 0.5 pbw (i.e., reads on “about 1” pbw) and 6 pbw (i.e., reads on “about 5” pbw) of the inventive zinc oxide (B1) are characterized as Comparative Examples.
In claim 3, it is unclear whether the “and” embodiment, defining the “and/or polycyclohexylene terephthalate” recitation, requires the combination of “polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polytrimethylene terephthalate and polycyclohexylene terephthalate”.
Claim  6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The “about 5 µm” upper limit is outside the “about 3 µm” upper limit per claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20160083527 A (KR ‘527) as evidenced by US 2018/0112056 (US ‘056).
KR ‘527 discloses a resin composition comprising 100 pbw of a polyamide resin (meets Applicants’ thermoplastic resin), 40 to 100 pbw glass fiber (not precluded from present claims), 5 to 30 pbw of an inorganic reinforcing agent inclusive of zinc oxide KS-1 (reasonably believed to meet Applicants’ zinc oxide) and a shock resistance agent (not precluded from present clams).  Specifically, embodiments 5 and 6 utilize zinc oxide KS-1, which as evidenced by US ‘056 (e.g., [0111] + Table 1) has an average particle diameter of 1.2 µm and a peak intensity ratio of 0.28 (meets Applicants’ zinc oxide).
	As to claims 1, 5 and 6, it would have been obvious to one having ordinary skill in the art to use 5 pbw zinc oxide KS-1, relative to 100 pbw polyamide, for its expected additive effect as per such being within the prescribed content range of 5 to 30 pbw.  Moreover, a prima facie case of obviousness exists because the presently claimed upper limit of “about 5” and the lower limit of 5 pbw of KR ‘527 are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 227 USPQ 773 (MPEP 2144.05 l).
	As to claim 2, KR ‘527 discloses polyamide.
	As to claim 3, the polyester is not required.
As to claim 4, as evidenced by US ‘056 (e.g., [0111] + Table 1), the KS-1 zinc oxide of KR ‘527 also has a crystallite size of 1417 Å.  Thus, given the several shared properties, it would be expected that the KS-1 would also have the same peak position degree.
As to claims 7 and 8, , as evidenced by US ‘056 (e.g., [0111] + Table 1), the KS-1 zinc oxide of KR ‘527 also has a BET surface area of 4 m2/g.
As to claims 9 and 10, given the several shared properties, it would be expected that said KS-1 would also have the same color variation and antibacterial activity.
As to claims 11 and 12, KR ‘527 discloses molded products.  It would have been within the purview of one having ordinary skill in the art to determine the suitable form of the molded article (inclusive of fiber form) in accordance with the desired application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,034,620. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a composition comprising 100 pbw of a binder resin inclusive of unsaturated polyester or poly(meth)acrylate resin (either meets Applicants’ polyester) and about 1-10 pbw of a zinc oxide having a peak intensity ratio (B/A) of about 0.01 to 1.0, a BET surface area of about 10 m2/g or less and a crystallite size of about 1,000-2,000 Å (meets the corresponding features governing Applicants’ zinc oxide).  Considering that the zinc oxide shares several of the same features defining Applicants’ zinc oxide, it is reasonably believed that the copending zinc oxide would inherently possess all of the same features inclusive of D50.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,829,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a composition comprising 100 pbw of a thermoplastic resin (not precluded from present claims), about 10-30 pbw of an antistatic agent inclusive of polyetheresteramide block copolymer and polyamide (either meets Applicants’ polyester) and about 0.01-2 pbw of a zinc oxide having a peak position degree in the range of 35˚ to 37˚, a crystallite size of about 1,000-2,000 Å, a peak intensity ratio (B/A) of about 0 to 1.0, a BET surface area of about 1-10 m2/g (meets the corresponding features governing Applicants’ zinc oxide). Considering that the zinc oxide shares several of the same features defining Applicants’ zinc oxide, it is reasonably believed that the copending zinc oxide would inherently possess all of the same features inclusive of D50.  It is noted that the zinc oxide content, based on 100 pbw of the antistatic agents polyetheresteramide block copolymer or polyamide, overlaps the presently claimed about 1-5 pbw.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,787,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a composition comprising 100 pbw of a thermoplastic resin inclusive of poly(alkyl(meth)acrylate) (meets Applicants’ polyester), about 5-50 pbw polyether-ester-amide block copolymer (either meets Applicants’ polyester and polyamide) and about 0.01-5 pbw of a zinc oxide having a peak position degree in the range of 35˚ to 37˚, a crystallite size of about 500-2,000 Å, a peak intensity ratio (B/A) of about 0.01 to 15.0, a BET surface area of about 1-20 m2/g (meets the corresponding features governing Applicants’ zinc oxide). Considering that the zinc oxide shares several of the same features defining Applicants’ zinc oxide, it is reasonably believed that the copending zinc oxide would inherently possess all of the same features inclusive of D50.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,544,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a composition comprising 100 pbw of a thermoplastic resin inclusive of polyester and polyamide (either meets Applicants’ thermoplastic resin) and about 0.5-30 pbw of a zinc oxide having a peak intensity ratio (B/A) of about 0.01 to 0.1, a peak position degree in the range of 35˚ to 37˚, a crystallite size of about 1,000-2,000 Å, a BET surface area of about 10 m2/g or less and a D50 of about 0.5-3 µm (meets the corresponding features governing Applicants’ zinc oxide). Considering that the zinc oxide shares the same features defining Applicants’ zinc oxide, it is reasonably believed that the copending zinc oxide is inherently the same.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,472,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a composition comprising 100 pbw of a thermoplastic resin inclusive of poly(alkyl(meth)acrylate), polyester and polyamide (all meet Applicants’ thermoplastic resin) and about 0.5-30 pbw of a zinc oxide having a peak intensity ratio (B/A) of about 0.01 to 1.0, a peak position degree in the range of 35˚ to 37˚, a crystallite size of about 1,000-2,000 Å, a BET surface area or about 1-7 m2/g and a D50 of about 0.5-3 µm (meets the corresponding features governing Applicants’ zinc oxide). Considering that the zinc oxide shares the same features defining Applicants’ zinc oxide, it is reasonably believed that the copending zinc oxide is inherently the same.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/627415 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a composition comprising about 5-20 wt.% of a matrix resin inclusive of polyester (meets Applicants’ polyester) and about 0.1-20 wt.% of a zinc oxide having a peak intensity ratio (B/A) of about 0.01 to 1.0 and an average particle diameter of about 0.8-3 µm (meets the corresponding features governing Applicants’ zinc oxide). Considering that the zinc oxide shares the same features defining Applicants’ zinc oxide, it is reasonably believed that the copending zinc oxide is inherently the same. It is noted that the zinc oxide content, based on 100 pbw of the polyester matrix resin, overlaps the presently claimed about 1-5 pbw.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765